Detailed Action
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”, and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Placeholder
Claim No.(s)
Corresponding Structure
display unit 
1, 19, 20
apparatus 1
operation unit
1, 11-17, 19, 20
apparatus 1

1, 3, 5, 19, 20
apparatus 1


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function), or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al (US 2009/0143141 A1).
Regarding claim 1, Wells discloses a non-transitory computer-readable storage medium (1922) comprising program code that, when executed, causes an information processing apparatus including: a display unit configured to display a game content (1910), an operation unit configured to receive a first input operation of a user, the first input operation of the user comprising a selection of a game content (3854: single digit contact), the operation unit being further configured to receive a second input operation of the user (3854: drag towards target object), the second input operation of the user comprising an instruction to perform a process on the game content selected by the first input operation (3854: drag towards target object), the operation unit being further configured to output first input operation data comprising coordinate information associated with the first input operation and second input operation data comprising coordinate information associated with the second input operation (3854: drag towards target object), and a storage unit configured to store information comprising an association of a process executable on the game content and a particular direction (3854: drag towards target object), wherein said particular direction is a predetermined direction and wherein the storage unit is configured to store said particular direction prior to receipt of the first input operation of the user and prior to receipt of the second input operation of the user (3854: drag towards target object), to execute steps of game content specifying, in a game content specifying step, with the information processing apparatus, the selected game content based on the first input operation data (3854: drag towards target object), retrieving, on the information processing apparatus, the information from the storage unit, the information retrieved from the storage unit comprising the process executable on the game content and the particular direction associated with the process, determining a direction, from a start point to an end point, of the second input operation, based on the second input operation data (3854: until virtual contact made with target object), and executing, in an execution step, with the information processing apparatus, on the game content, a process associated with the direction of the second input operation, based on the information retrieved from the storage unit (¶ [1145]: virtual ball object may begin moving in a direction indicated by directional arrow 3807), wherein, when a distance from a start point to an end point of the second input operation exceeds a threshold value, the process executable on the game content is executed on the selected game content, said process comprising a modification to an attribute of the game content (3854: until virtual contact made with target object), and when the distance from the start point to the end point of the second input operation does not exceed the threshold value, 3804:  if drag vector 3805 does not reach target object, virtual ball does not move). 
Regarding claim 2, Wells discloses wherein the modification of the attribute of the game content comprises an association of the game content with a character (¶ [1239]: virtual hand for enabling the player to interact with (e.g. select, manipulate, modify, modify, move, remove, etc.) various types of virtual objects). 
Regarding claim 11, Wells discloses wherein the information processing apparatus further comprises a touch panel, and wherein the operation unit is configured to receive the first input operation of the user via the touch panel (Abstract: multi-touch input display). 
Regarding claim 13, Wells discloses wherein the information processing apparatus further comprises a motion sensor (451), and wherein the operation unit is configured to receive the first input operation of the user via a movement of the user (¶ [0246]: motion detection component may also be operable to … detect gross motion or movement of a user’s appendages). 
Regarding claim 14, Wells discloses wherein the information processing apparatus further comprises an operation device, and wherein the operation unit is configured to receive the first input operation of the user via an input to the operation device (¶ [1392]: game play interfaces … may be portable devices, such as electronic tokens, cell phones, smart cards, tablet PC's and PDAs). 
Regarding claim 15, Wells discloses wherein the operation unit is further configured to receive a confirmation instruction following the second input operation of the user, the confirmation instruction comprising at least one of the set of a third input operation having the same direction as the direction of the second input operation, a long-push operation, and a cessation of slide input operations for a predetermined time (¶ [1025]: release). 
2506a: drag left, then right, then left). 
Regarding claim 17, Wells discloses wherein the operation unit is further configured to receive a fourth input operation of the user, and wherein the operation unit is further configured to perform the steps of: determining a third direction, from the start point to a third end point, of the fourth input operation, based on the fourth input operation data, and determining that the third direction is associated with a final execution instruction, and based on the fourth input operation of the user, triggering the execution step (2804c: drag right, then left, then right, then left). 
Regarding claim 18, Wells discloses wherein the modification to the attribute of the game content comprises combination of a second game content with the game content (2610b: contact on desired wagering token object; continuous drag to desired location of wagering region). 
Claims 19 and 20 recite a method and apparatus, respectively, comprising substantially the same limitations as those for claim 1 above.  They are accordingly rejected for the same reasons given supra.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715